       Case 1:19-cv-04330-LMM Document 74 Filed 05/15/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL             )
SCOTT (for themselves and as a      )
representative of their minor child),
                                    )
                                    )
     Plaintiffs,                    )    CIVIL ACTION NO.
                                    )    1:19-CV-04330-LMM
v.                                  )
                                    )
SAFECO INSURANCE COMPANY OF )
INDIANA, A LIBERTY MUTUAL           )
COMPANY, and SHILAN PARHAM,         )
                                    )
     Defendants.                    )
__________________________________________________________________

   DEFENDANT SAFECO INSURANCE COMPANY OF INDIANA’S
NOTICE OF SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION,
               OR OBJECTS TO A NON-PARTY

TO: CIGNA HealthCare
    Central HIPAA Unit
    P.O. Box 188014
    Chattanooga, TN 37422

      COMES NOW Defendant Safeco Insurance Company of Indiana

(“Defendant”), by and through its undersigned counsel and pursuant to Rule 45 of

the Federal Rules of Civil Procedure, and hereby files this Notice of Subpoena to

Produce Documents, Information, or Objects on CIGNA HealthCare or the

Custodian of Medical Records for Hannah A. Scott. In furtherance of this Notice,

                                        1
        Case 1:19-cv-04330-LMM Document 74 Filed 05/15/20 Page 2 of 9




please identify and provide all records pertaining to this matter as described in

Attachment A, whether kept in paper or electronic form, by June 15, 2020. I

authorize fees for the retrieval and copy costs of up to $250.00. Should the retrieval

and copy costs exceed this amount, please provide me with an estimate of these costs

before your production.

      Records should be mailed to Hilary W. Hunter, Isenberg & Hewitt, P.C., 600

Embassy Row, Suite 150, Atlanta, Georgia 30328. This subpoena qualifies as a

judicial exemption to the Health Insurance Portability and Accountability Act

(HIPAA) pursuant to 45 CFR § 164.512(e). You are hereby notified that the

Plaintiffs have been served with this request by and through their counsel of record.

      This 15th day of May, 2020.

                                       ISENBERG & HEWITT, P.C.

                                       /s/ Hilary W. Hunter
                                       Hilary W. Hunter
                                       Georgia Bar No. 742696
                                       Brent J. Kaplan
                                       Georgia Bar No. 406825
                                       600 Embassy Row, Suite 150
                                       Atlanta, GA 30328
                                       770-351-4400 (Telephone)
                                       770-828-0100 (Facsimile)
                                       Attorneys for Defendant Safeco Insurance
                                       Company of Indiana




                                          2
       Case 1:19-cv-04330-LMM Document 74 Filed 05/15/20 Page 3 of 9




                      LOCAL RULE 7.1 CERTIFICATE

      The undersigned counsel hereby certifies that this pleading was prepared with

one of the font and point selections approved by the Court in L.R. 5.1.C.

Specifically, Times New Roman was used in 14 point.


                                      ISENBERG & HEWITT, P.C.

                                      /s/ Hilary W. Hunter
                                      Hilary W. Hunter
                                      Georgia Bar No. 742696
                                      Brent J. Kaplan
                                      Georgia Bar No. 406825
                                      600 Embassy Row, Suite 150
                                      Atlanta, GA 30328
                                      770-351-4400 (Telephone)
                                      770-828-0100 (Facsimile)
                                      Attorneys for Defendant Safeco Insurance
                                      Company of Indiana




                                        3
Case 1:19-cv-04330-LMM Document 74 Filed 05/15/20 Page 4 of 9
Case 1:19-cv-04330-LMM Document 74 Filed 05/15/20 Page 5 of 9
Case 1:19-cv-04330-LMM Document 74 Filed 05/15/20 Page 6 of 9
Case 1:19-cv-04330-LMM Document 74 Filed 05/15/20 Page 7 of 9
        Case 1:19-cv-04330-LMM Document 74 Filed 05/15/20 Page 8 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL             )
SCOTT (for themselves and as a      )
representative of their minor child),
                                    )
                                    )
     Plaintiffs,                    )    CIVIL ACTION NO.
                                    )
v.                                  )    1:19-CV-04330-LMM
                                    )
SAFECO INSURANCE COMPANY OF )
INDIANA, A LIBERTY MUTUAL           )
COMPANY, and SHILAN PARHAM,         )
                                    )
     Defendants.                    )
__________________________________________________________________

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on May 15, 2020, she electronically

filed a true copy of the foregoing Defendant Safeco Insurance Company of

Indiana’s Notice of Subpoena to Produce Documents, Information, or Objects

to a Non-Party (CIGNA HealthCare) with the Clerk of Court via the CM/ECF

System, which will automatically send email notification of such filing to the

following attorneys of record:

                              Jamillah Goza, Esq.
                      The Law Office of J. Scott Goza, LLC
                             3775 Stagecoach Pass
                            Ellenwood, GA 30294


                                        4
Case 1:19-cv-04330-LMM Document 74 Filed 05/15/20 Page 9 of 9




                  Marcia S. Freeman, Esq.
                  Matthew J. Hurst, Esq.
          Waldon Adelman Castilla Heistand & Prout
            900 Circle 75 Parkway, N.W., #1040
                    Atlanta, GA 30339


                           ISENBERG & HEWITT, P.C.

                           /s/ Hilary W. Hunter
                           Hilary W. Hunter
                           Georgia Bar No. 742696
                           Brent J. Kaplan
                           Georgia Bar No. 406825
                           600 Embassy Row, Suite 150
                           Atlanta, GA 30328
                           770-351-4400 (Telephone)
                           770-828-0100 (Facsimile)
                           Attorneys for Defendant Safeco Insurance
                           Company of Indiana




                             5
